Citation Nr: 0525579	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 2, 1995, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.


The veteran, through counsel, raises multiple theories of 
entitlement to various effective dates of a 100 percent 
disability rating for PTSD prior to June 3, 1994.  Whereas 
these theories require establishing an effective dates of, 
alternatively, September 1987, March 1990, or September [sic] 
1993, all of which are subject to prior rating decisions that 
counsel has identified as unappealed, see Notice of 
Disagreement, June 5, 2001, i.e.,  and are final final.  
38 C.F.R. § 3.160(d) (2004).  There is no legal device for 
obtaining any of these effective dates other than by reversal 
for clear and unmistakable error, see Norton v. Principi, 376 
F.3d 1336, 1338-39 (2004); see also Cook v. Principi, 318 
F.3d 1334, 1339 (Fed. Cir. 2002) overruling Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  As the rating decision from 
which the veteran appeals did not decide any issue of CUE in 
a prior decision, the Board lacks jurisdiction over any 
matter to which these arguments could apply.


FINDINGS OF FACT

1.  The veteran was admitted to a VA Medical Center for 
treatment of his service-connected PTSD on June 2, 1995.

2.  There was no claim for increased rating for PTSD pending 
on June 2, 1995.

3.  The veteran's VAMC admission of June, 2, 1995, was for 
planned participation in a long-term treatment program; it 
was not precipitated by a preceding acute or insidious 
increase in disability.

4.  Medical evidence from December 15, 1993, to June 2, 1995, 
shows the veteran's PTSD was essentially stable without 
evidence of increase in disability during the year prior to 
the June 2, 1995, VAMC admission.




CONCLUSIONS OF LAW

1.  The veteran filed an informal claim for increased rating 
for PTSD on June 2, 1995, as a matter of law.  38 U.S.C.A. 
§ 501 (West 2002); 38 C.F.R. § 3.157(b)(1) (2004).

2.  The date of the informal claim for increased rating for 
PTSD that resulted in a 100 percent disability rating was not 
within one year following an increase in disability due to 
PTSD.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulation governing the effective date of an increase in 
compensation for an increase in disability provides:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (2004).

The regulation does provide otherwise for increases of 
disability compensation:

"Earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within 1 year from such date otherwise, date of 
receipt of the claim."  38 C.F.R. § 3.400(o)(2) (2004) 
(emphasis added by Board).

The statute authorizing 38 C.F.R. § 3.400(o)(2) provides, 
"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  The regulation adds the 
alternative result of the date of the claim as the effective 
date, versus "in accordance with the facts found," as the 
general section of the regulation and the authorizing statute 
provide.  See 38 U.S.C.A. § 5110(a) (West 2002).

The effect of 38 C.F.R. § 3.400(o)(2) is to acknowledge that 
there can be some delay between the increase in a disability 
and filing a claim, while simultaneously precluding large 
retroactive awards on stale claims.  The law and regulation 
contemplates filing the claim after the increase in 
disability, and therefore it authorizes retroactive payment 
for a reasonable time before the claimant filed the claim.  
See Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Filing 
the claim within one year after the increase in disability is 
the legal predicate for retroactive payment up to a year 
prior to the date of the claim.  It must, of course, be 
ascertainable that the disability had increased during that 
year, because the facts always control the result.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

As the veteran's attorney avers, and the Board concurs, the 
veteran made an informal claim for increased rating when he 
entered the hospital for inpatient PTSD treatment on June 2, 
1995.  The salient feature of the treatment records during 
the year preceding hospital admission is that they show no 
increase in disability.

The status of the veteran's PTSD in December 1993 is known 
from the report of the VA compensation examination upon which 
the February 1994 rating decision granted service connection 
for PTSD and rated the disability 10 percent disabling.  An 
August 1994 VA psychiatric outpatient progress note showed 
the veteran was working full time and preparing to enter a VA 
PTSD treatment program.  October 1994, January, February, and 
April 1995 progress notes showed the veteran as 
psychiatrically stable.  In January 1995, he reported he was 
doing fairly well in terms of sleep and side effects and 
reported less stress in general leading to better 
relationships.  The progress note of May 23, 1995, recorded 
his pending entry into a VA inpatient PTSD treatment program 
on June 2, 1995; at the time he reported his psych[chiatric] 
symptoms were stable and his sleep and mood were okay.  The 
summary of inpatient hospitalization from June 2 to 
September, 7, 1995, noted a current global assessment of 
functioning (GAF) of 40 without notation of a GAF for the 
prior year.  On VA compensation examination in December 1995, 
the examiner included a GAF of 65 for the past year, which 
provides a retrospective view of the veteran's functioning 
back to December 1994.  There is no evidence regarding the 
veteran's PTSD symptomatology in June or July 1994.  In 
February 1999 the veteran, through counsel, submitted a sworn 
affidavit of employment history that included employment of 
40 hours a week for a single employer from August 1991 until 
May 1995 when, the veteran reported he was hospitalized.  In 
short, the evidence above does not demonstrate  any 
ascertainable change in the veteran's psychological, social, 
or occupational functioning during the year prior to June 2, 
1995.  

To paraphrase the regulation, to establish the correct 
effective date of the increase in disability rating of PTSD 
to 100 percent requires identifying two dates: First, the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred.  The Board finds that 
June 2, 1995, is the earliest ascertainable date of an 
increase in disability.  The second requirement is the date 
of the claim.  If the second date followed the first by one 
year or less, the date of the first event is the effective 
date of the increased rating.  If it did not, the date of the 
second date is the effective date.  In this case, the two 
dates are the same-the date of the increase in disability 
and the date of the claim is June 2, 1995.  

The appellant, through counsel, argued in his June 2001 NOD 
that the February 1994 rating decision that awarded service 
connection for PTSD contained such grave procedural error 
that the decision is not final, citing Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), and the October 1993 claim for 
service connection of PTSD is the operative claim for 
purposes of determining the effective date of the current 100 
percent rating.  The United States Court of Appeals for the 
Federal Circuit overruled the Hayre decision in 2002, Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (grave 
procedural error does not estop the finality of a VA rating 
decision).  Consequently, the basis of the argument to find 
October 1993 the date of the operative claim for purposes of 
the instant appeal is moot.  This decision will not reach the 
question whether, as argued, the failure of a VA examiner to 
report Axes IV and V of a five axis multiaxial diagnosis was 
a grave procedural error.

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2002).  This appeal is from a 
rating decision that predated enactment of the VCAA.  An 
August 2004 letter from the RO notified the veteran and his 
attorney of the information and evidence necessary to 
substantiate the claim and of the veteran's rights and of his 
and VA's respective obligations in producing information and 
evidence.  A statement of the case of August 2002 had 
previously provided the veteran and his attorney with the 
text of the regulation governing the issue on appeal.

The veteran's substantive appeal argues that the decision 
from which he appeals and the decision review officer's 
August 2002 decision are legal nullities because they were 
performed without compliance with the VCAA.  Although 
adjudication prior to execution of the notice requirements of 
the VCAA can be prejudicial, see Pelegrini v. Principi, 17 
Vet. App. 412 (2004), it is not inherently prejudicial.  The 
facts of the veteran's actual knowledge of the information 
and evidence necessary to substantiate the claim and the 
veteran's response to belated notice determine whether there 
is prejudice in an individual case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
veteran is represented by one of the veterans bar's most 
active practitioners who has filed such detailed arguments of 
every aspect of the facts and law as to preclude any 
prejudice to the veteran.  In light of the counsel's well-
demonstrated actual knowledge, VA has discharged its notice 
obligations under the VCAA.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).

VA has obtained all of the evidence of which it had notice 
and that is necessary to substantiate and decide the claim.  
Counsel's statement of October 2002 declared that no more 
evidence or argument would be submitted.  VA has discharged 
its duty to obtain existing documentary evidence.  
38 U.S.C.A. § 5103A(a), (b) (West 2002).

The veteran, through counsel, argues that VA has not 
discharged its duty to examine him and obtain a medical 
opinion if the medical evidence of record is insufficient to 
decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  Specifically, counsel 
asserts VA must give the veteran a psychiatric examination 
and obtain a retrospective opinion from the examiner whether 
and when during the year prior to June 2, 1995, the veteran's 
PTSD increased in severity.  Counsel asserts that absent such 
retroactive medical opinion including retroactive calculation 
of GAF scores for the year prior to June 2, 1995, the 
veteran's claims file lacks sufficient medical evidence to 
decide the claim.

The veteran's request is inapposite to the regulation in 
light of the matter to be decided in this case.  The 
conditions that trigger the necessity of an examination or 
medical opinion are not in controversy in this case.  There 
is no question whether the veteran has the claimed condition, 
PTSD, see 38 C.F.R. § 3.159(d)(4)(A), suffered an event in 
service, § 3.159(d)(4)(B), or that there is a link between 
(A) and (B).  38 C.F.R. § 3.159(d)(4)(C) (2004).

More generally, under the statute and the regulation, VA is 
obligated to examine the veteran and obtain a medical opinion 
when either is necessary to decide the claim.  Neither is 
necessary in this case.  The retrospective medical opinion of 
the veteran's global functioning is already of record in the 
Axis V prior year GAF of the December 1995 VA examination.  
There is evidence of the veteran's psychiatric status and 
social and industrial functioning at approximately two-month 
intervals throughout the period under review.  The VCAA 
requires examination and opinion only when the evidence 
insufficient to decide the claim; the evidence is sufficient 
to decide this case.  There is no outstanding duty to examine 
the veteran or obtain a medical opinion in this case.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

There is no indication of a failure to obtain evidence of 
which VA had notice, hence no notice of failure to obtain 
evidence is outstanding.  38 C.F.R. § 4.159(e) (2004).



ORDER

An effective date earlier than June 2, 1995, for the 
assignment of a 100 percent disability rating for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


